Citation Nr: 9907001	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  96-27 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for the residuals of a low 
back injury, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to February 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veteran Affairs (VA), in which the RO declined to increase 
the disability rating for service connected status post low 
back injury above 20 percent.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans' Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § .3321 (b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321 (b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extra schedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether the veteran's claim for an increased rating for a 
headache condition warrants the assignment of an 
extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected status post low back 
injury is manifested by chronic low back pain, mechanical in 
nature, in the sacroiliacs and L2 through L5 disc levels, 
which requires pain medication, but which is not equivalent 
to severe lumbosacral strain. 



CONCLUSION OF LAW

1.  The criteria for an assignment of an increased rating for 
service connected status post low back injury have not been 
satisfied.  38 U.S.C.A. §  1131, 5107 (West 1991); 38 C.F.R. 
§  3.321, 4.1, 4.3, 4.7, 4.71a Diagnostic Code 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist the 
claimant, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  In May 1992, the RO granted service 
connection for status post low back injury, with a 10 percent 
disability rating effective February 9, 1991, the date 
following service discharge.  The RO relied in part on the 
veteran's service medical records, which indicate that in May 
1990, while working aboard an aircraft carrier, the veteran 
was struck in the back by a 60 - 70 pound drill press that 
fell from a shelf onto the veteran.  X-ray evidence at that 
time reported no fracture, while the veteran complained of 
constant low back pain.  The service medical records indicate 
that the veteran continued to complain of low back pain 
following this incident.  In October 1990, a medical review 
board was convened and found that the veteran's low back pain 
made him not fit for full duty, and recommended he be placed 
before the Physical Review Board.  According to his 
Certificate of Release or Discharge from Active Duty (DD Form 
214), he was discharged in February 1991 due to physical 
disability.  An April 1991 VA orthopedic examination revealed 
that the veteran was in moderate distress from back pain, 
with range of motion of the lumbosacral spine normal in all 
positions except anterior flexion, which barely reached 60 
degrees.  The veteran had pain in the mid-lumbosacral area 
and spasm in extension, anterior flexion and bilateral 
rotation.  

The veteran disagreed with the initial evaluation assigned 
for this disability, and filed a notice of disagreement with 
the May 1992 rating decision.  He perfected his appeal, and, 
in an October 1994 decision, the Board increased the 
veteran's status post low back injury disability rating to 20 
percent.  The RO then assigned the 20 percent rating from the 
initial date of service connection.  This appeal arises from 
a January 1996 rating decision that continued the 20 percent 
rating.  After reviewing the record, the Board finds that the 
evidence is against an increased rating for the veteran's low 
back condition.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1998).
  
Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The current 20 percent evaluation has been assigned under 
Diagnostic Code 5295, for lumbosacral strain.  Under this 
code, a 40 percent rating is warranted for severe lumbosacral 
strain; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent rating is called for with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position. 

A review of the most recent medical evidence regarding the 
veteran's low back condition reveals that he does not exhibit 
severe lumbosacral strain that is characterized by listing of 
whole spine, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, or loss of lateral 
motion with osteo-arthritic changes, as specified for a 40 
percent rating.  A January 1996 VA record of inpatient 
treatment shows that the veteran had a sudden onset of 
excruciating low back pain with bilateral lower extremity 
numbness.  The discharge report described this condition as 
sudden onset numbness with temporary paraparesis, but also 
stated that this condition was resolved spontaneously without 
any residual deficit.  A magnetic resonance imaging (MRI) 
examination of the thoracic lumbar spine was unremarkable.  A 
neurologist examined the veteran and assessed his condition 
as primary mechanical back pain.  Subsequent outpatient 
treatment records from April 1996 for follow-up examination 
show that the veteran still had chronic low back pain, but no 
radiation of pain to extremities.  As far as evidence of 
narrowing or irregularity of joint space, January 1996 X-rays 
of the lumbosacral spine taken as part of an overall VA spine 
examination did reveal mild disc space narrowing at the L4-L5 
disc levels, with no other spine abnormalities detected.  The 
Board does not find that this mild narrowing of the joint 
space alone satisfies a 40 percent rating under 5295, 
especially in light of a lack of objective finding of 
abnormal mobility on forced motion or other indication of 
severe lumbosacral strain.  

The Board finds that the evidence of the veteran's condition 
is more consistent with the 20 percent rating, in that the 
January 1996 VA examination notes soreness around the L2 
through L5 levels, but not specifically, and discomfort in 
the sacroiliacs, but not specifically, with no radiating 
pain.  Although this examination did not detect any spasms, 
the veteran's history of chronic low back pain and diagnostic 
impression from this recent examination suggesting a history 
of left root irritability is most nearly analogous with a 
finding of muscle spasms on extreme forward bending and 
unilateral loss of lateral spine motion. 

The Board also considers whether an increased rating may be 
assigned under Diagnostic Code 5292, for limitation of motion 
of the lumbar spine, and does not find that an increased 
rating is warranted.  A 40 percent rating is warranted for 
severe limitation of motion, while a 20 percent rating 
applies to moderate limitation.  The record from the January 
1996 VA examination does not provide evidence of severe 
limitation of motion.  The Board does acknowledge that the 
veteran's history of chronic low back pain has impacted his 
mobility and ability to perform certain job functions.  
However, the Board finds that this limitation is not 
currently at a severe level.  With a January 1996 orthopedic 
evaluation that is essentially normal, and no evidence of 
current radiating pain, the Board finds that the veteran's 
limitation of motion is, at worst, of a moderate degree.  The 
Board also finds that a separate 20 percent rating for 
moderate limitation of motion is not appropriate because the 
current 20 percent rating under 5295 applies to a similar 
limitation of motion and thus the additional application of 
5292 would have a pyramiding affect, contrary to the mandate 
of 38 C.F.R. § 4.14.  Contrast DeLuca v. Brown, 8 Vet. 
App. 202 (1995). 

The veteran, through his representative, argues that the 
veteran is entitled to an additional 10 percent rating under 
Diagnostic Code 5285, for the residuals of fractured 
vertebra, based on MRI results.  There is a reference to 
slight anterior wedging of the T12-L1 vertebrae in the 
January 1996 radiographic report.  However, the Board's 
review of the records shows that not only does the most 
recent MRI from January 1996 reveal no evidence of fracture, 
but also the X-rays during that same month make no mention of 
fractured vertebrae.  Moreover, none of the other reports, 
including those from service,  document this wedging or 
attribute it to fractured vertebra(e) in service.  Thus, the 
Board does not find Diagnostic Code 5285 applicable to the 
current evidence on record.  

Furthermore, the veteran's representative has also argued 
that Diagnostic Code 5293, which is for intervertebral disc 
syndrome, establishes a basis for an increased rating.  The 
record does not show competent evidence of intervertebral 
disc syndrome or degenerative disc disease, with accompanying 
neuropathy.  As previously discussed, the January 1996 
neurologist's assessment of the veteran's back condition was 
primary mechanical back pain.  Moreover, none of the other 
medical records, including the service medical records, 
supports a conclusion that the veteran has intervertebral 
disc syndrome, as a residual of the in-service back injury or 
otherwise.  The Board finds that the evidence does not 
support a rating under 5293.  Additionally, as the record 
does not show evidence of ankylosis of the lumbar spine, 
Diagnostic Codes 5286 and 5289 are similarly not applicable 
to the veteran's claim.  The Board is satisfied that the 
evidence of the veteran's current back condition is 
appropriately evaluated as 20 percent disabling, pursuant to 
Diagnostic Code 5295.       

The assignment of a 20 percent disability rating according to 
the Schedule does not, however, preclude the Board from 
granting a higher rating for this disability.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  38 C.F.R. 
§ 3.321 (b)(1) (1998).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings exists in the 
Schedule for greater disability from a low back condition, 
but the record does not establish a basis to support a higher 
rating under the Schedule.  The Board also finds no evidence 
in this case of an exceptional disability picture.  The 
record does not show that the veteran has required frequent 
hospitalization or treatment for his back condition.  The 
brief January 1996 hospitalization is the only evidence of 
recent inpatient treatment.  That record of treatment shows 
that the veteran's back condition, involving complaints of 
excruciating pain and numbing of extremities upon admission, 
resolved itself and does not show evidence of returning.  The 
record also does not show that the veteran's back problems 
have markedly interfered with his ability to obtain or retain 
gainful employment.  The Board acknowledges the veteran's 
June 1996 statement that he can no longer work in some jobs 
due to chronic back pain.  However, the Board does not find 
that the evidence shows that his low back condition has so 
markedly interfered with his employment so as to necessitate 
an extraschedular rating.  For the reasons noted above, the 
Board concludes that the impairment resulting from this 
disability is adequately compensated by the rating now 
assigned, and that extraschedular consideration under 
38 C.F.R. § 3.321(b) (1998) is not warranted.


ORDER

Entitlement to an increased rating for the residuals of a low 
back injury is denied.      



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals




- 8 -


- 2 -


